DETAILED ACTION
The instant application having Application No. 16/652612 filed on March 31, 2020 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on August 14, 2019 (PCT/JP2019/031979).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Hale et al. (US 2005/0065834) hereinafter referred to as Hale in view of EP 2151786 hereinafter referred to as Takagi and further in view of NPL “SQL Tutorial” hereinafter referred to as W3Schools.

As per claims 1, 13, and 14, Hale discloses An information processing apparatus comprising: a memory configured to store instructions; and a processor configured to execute the instructions to (Hale, paragraphs 117-118, teaches a processor. Hale, paragraph 20, teaches a wireless device which would include a processor and a memory.): 
… a procedure related to boarding of a passenger in an airport was performed with biometric authentication and second history information indicating that the procedure was performed with reading of a medium (Hale, paragraphs 101-110, teaches authenticating a passenger using biometric authentication and a pass such as a ticket or smart card.) 
However, Hale does not specifically teach “acquire first history information … and second history information…”.
Takagi discloses acquire first history information indicating that a procedure related to [authentication] was performed with biometric authentication and second history information indicating that the procedure was performed with reading of a medium (Takagi, Figures 5 and 8A and associated texts, teaches storing authentication information such as date, user name, authentication method, and success/failure, in an authentication log. Tagaki, paragraphs 39-43, also teaches authentication using a password if the biometric authentication fails. Therefore, Tagaki teaches performing a biometric authentication and a password authentication, which would require reading the stored password from some form of memory/medium.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Takagi with the teachings of Hale. Hale teaches authenticating a user prior to allowing the user to board an airplane. Takagi teaches creating an authentication log to store the results of each authentication 
However, Hale in view of Takagi does not specifically teach “output usage status … based on the first history information and the second history information”.
W3Schools discloses acquire first history information … and second history information … and output usage status … based on the first history information and the second history information (W3Schools teaches performing various operations on a database/table and outputting the results of those operations.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of W3Schools with the teachings of Hale in view of W3Schools. Hale in view of Takagi teaches authenticating a user prior to allowing the user to board an airplane as well as creating an application log/table to store the results of each authentication transaction. W3Schools teaches performing various operations on a database/table and outputting the results of those operations. Therefore, it would have been obvious to have improved upon the invention of Hale in view of Takagi by adding the teachings of W3Schools for the purpose of querying the application log to output specific data that is needed by a user or administrator. Therefore, the combination of references teaches performing various operations on the authentication log and outputting the results of those operations.

(Hale, paragraphs 101-110, teaches authenticating a passenger using biometric authentication and a pass such as a ticket or smart card. Hale, paragraphs 42, 104, 109, and 136-137, teaches that the pass given to the user will include a barcode to later be scanned to provide access to the airplane. Hale, paragraphs 8 and 76, also teaches performing the authentications in various checkpoints/locations throughout the airport. Takagi, Figures 5 and 8A and associated texts, also teaches storing administration numbers which is an identifier/token for each specific transaction. W3Schools teaches performing various operations, such as counting the number of transactions from a specific IP address (as in Tagaki), on a database/table and outputting the results of those operations. Therefore, the combination of references teaches performing various operations on the authentication log and outputting the results of those operations.)

As per Claim 3, Hale in view of Tagaki and W3Schools discloses The information processing apparatus according to claim 2, wherein the first history information includes (Hale, paragraphs 101-110, teaches authenticating a passenger using biometric authentication and a pass such as a ticket or smart card. Takagi, Figures 5 and 8A and associated texts, teaches storing user attributes such as user name and IP address. W3Schools teaches performing various operations, such as counting the number of transactions from a specific user name (as in Tagaki), on a database/table and outputting the results of those operations. Therefore, the combination of references teaches performing various operations on the authentication log and outputting the results of those operations.)  

As per Claim 4, Hale in view of Tagaki and W3Schools discloses The information processing apparatus according to claim 2, wherein the processor is configured to execute the instructions to: output a usage rate of the biometric authentication in the procedure area based on a ratio of the first history information and the second history information for each procedure area (Hale, paragraphs 101-110, teaches authenticating a passenger using biometric authentication and a pass such as a ticket or smart card. Hale, paragraphs 8 and 76, also teaches performing the authentications in various checkpoints/locations throughout the airport. Takagi, Figures 5 and 8A and associated texts, teaches storing authentication information such as the authentication method. Tagaki, paragraphs 39-43, also teaches authentication using a password if the biometric authentication fails. Therefore, Tagaki teaches performing various types of authentications based on factors. W3Schools teaches performing various operations, such as counting the number of biometric/fingerprint authentication and the number of password authentications (as in Tagaki), on a database/table and outputting the results of those operations. Therefore, the combination of references teaches performing various operations on the authentication log and outputting the results of those operations.)

As per Claim 5, Hale in view of Tagaki and W3Schools discloses The information processing apparatus according to claim 2, wherein the processor is configured to execute the instructions to: detect, based on the token ID, the procedure area for which the first history information on the same passenger is absent out of a plurality of procedure areas (Hale, paragraphs 101-110, teaches authenticating a passenger using biometric authentication and a pass such as a ticket or smart card. Hale, paragraphs 42, 104, 109, and 136-137, teaches that the pass given to the user will include a barcode to later be scanned to provide access to the airplane. Hale, paragraphs 8 and 76, also teaches performing the authentications in various checkpoints/locations throughout the airport. Takagi, Figures 5 and 8A and associated texts, also teaches storing administration numbers which is an identifier/token for each specific transaction. W3Schools teaches performing various operations, such as determining which authentication methods are used at which specific IP addresses (as in Tagaki), on a database/table and outputting the results of those operations. Therefore, the combination of references teaches performing various operations on the authentication log and outputting the results of those operations.)

As per Claim 6, Hale in view of Tagaki and W3Schools discloses The information processing apparatus according to claim 1, wherein the first history information includes terminal IDs of terminals used in the biometric authentication and process results of the biometric authentication, and wherein the processor is configured to execute the instructions to: aggregate and output the process results for each of the terminal IDs (Hale, paragraphs 101-110, teaches authenticating a passenger using biometric authentication and a pass such as a ticket or smart card. Hale, paragraphs 8 and 76, also teaches performing the authentications in various checkpoints/locations throughout the airport. Takagi, Figures 5 and 8A and associated texts, also teaches storing IP addresses of the devices used for each specific transaction. W3Schools teaches performing various operations, such as counting the number of transactions from a specific IP address (as in Tagaki), on a database/table and outputting the results of those operations. Therefore, the combination of references teaches performing various operations on the authentication log and outputting the results of those operations.)

As per Claim 7, Hale in view of Tagaki and W3Schools discloses The information processing apparatus according to claim 6, wherein the processor is configured to execute the instructions to: detect a terminal in which an authentication success rate is less than a predetermined threshold based on the process results for each of the (Hale, paragraphs 101-110, teaches authenticating a passenger using biometric authentication and a pass such as a ticket or smart card. Hale, paragraphs 8 and 76, also teaches performing the authentications in various checkpoints/locations throughout the airport. Takagi, Figures 5 and 8A and associated texts, also teaches storing IP addresses of the devices used for each specific transaction. W3Schools teaches performing various operations, such as determining which specific IP address has the lowest success rate (as in Tagaki), on a database/table and outputting the results of those operations. Therefore, the combination of references teaches performing various operations on the authentication log and outputting the results of those operations.)

As per Claim 8, Hale in view of Tagaki and W3Schools discloses The information processing apparatus according to claim 6, wherein the first history information further includes information on arrangement places of the terminals in the airport, and wherein the processor is configured to execute the instructions to: aggregate and output the process results for each of the arrangement places (Hale, paragraphs 101-110, teaches authenticating a passenger using biometric authentication and a pass such as a ticket or smart card. Hale, paragraphs 8 and 76, also teaches performing the authentications in various checkpoints/locations throughout the airport. Takagi, Figures 5 and 8A and associated texts, also teaches storing IP addresses of the devices used for each specific transaction. W3Schools teaches performing various operations, such as counting the number of transactions from a specific IP address (as in Tagaki), on a database/table and outputting the results of those operations. Therefore, the combination of references teaches performing various operations on the authentication log and outputting the results of those operations.) 

As per Claim 9, Hale in view of Tagaki and W3Schools discloses The information processing apparatus according to claim 8, wherein the processor is configured to execute the instructions to: output information on an arrangement place in which average authentication accuracy obtained by averaging authentication accuracy of the biometric authentication for each of the arrangement places is less than a predetermined threshold (Hale, paragraphs 101-110, teaches authenticating a passenger using biometric authentication and a pass such as a ticket or smart card. Hale, paragraphs 8 and 76, also teaches performing the authentications in various checkpoints/locations throughout the airport. Takagi, Figures 5 and 8A and associated texts, also teaches storing IP addresses of the devices used for each specific transaction. W3Schools teaches performing various operations, such as determining which specific IP address or set of IP addresses has the lowest average success rate (as in Tagaki), on a database/table and outputting the results of those operations. Therefore, the combination of references teaches performing various operations on the authentication log and outputting the results of those operations.)  

As per Claim 10, Hale in view of Tagaki and W3Schools discloses The information processing apparatus according to claim 6, wherein the processor is (Hale, paragraphs 11, 85-87, and 97-99, teaches outputting the current wait time based on an algorithm and a number of factors.)

As per Claim 11, Hale in view of Tagaki and W3Schools discloses The information processing apparatus according to claim 10, wherein the processor is configured to execute the instructions to: output information to facilitate a change of the number of installations when the predicted processing time exceeds a predetermined threshold (Hale, paragraphs 155-157, teaches that if the wait time is long the system adjusts the number of passengers allowed in each queue.)

As per Claim 12, Hale in view of Tagaki and W3Schools discloses The information processing apparatus according to claim 1, wherein the processor is configured to execute the instructions to: output different types of statistics analysis results based on the first history information and the second history information in a dashboard form (Hale, paragraphs 101-110, teaches authenticating a passenger using biometric authentication and a pass such as a ticket or smart card. Tagaki, paragraphs 39-43, also teaches authentication using a password if the biometric authentication fails. Therefore, Tagaki teaches performing various types of authentications based on factors. Takagi, Figures 5 and 8A and associated texts, also teaches various information for each specific authentication transaction. W3Schools teaches performing various operations on a database/table and outputting the results of those operations. Therefore, the combination of references teaches performing various operations on the authentication log and outputting the results of those operations.) 

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Hu (US 2019/0361697) – teaches storing an authentication log in order to perform queries on the log.
Urmanov (US 2018/0069896) – teaches that a user attribute can include a user name, IP address and timestamp.
Fujishima (US 2016/00337385) – teaches an authentication log.
Takagi (US 2012/0331479) – teaches an authentication log.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498